DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 21, 2022 has been entered. Claims 1-17 remain pending
in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    907
    884
    media_image1.png
    Greyscale

Annotated Fig. 24a from WO 2016/036924

	Claims 1-7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (W0 2016/036924; cited in previous office action) in view of Walter (US20190083017).
Regarding claim 1, Peterson discloses a physiological signal monitoring device comprising: 
a base (1) (Fig. #24, sensor housing #206’) that includes a bottom plate (111) (attachment pad #600) adapted to be mounted to the skin surface of the host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”), and an inner surrounding wall (114) protruding from a top surface (115) of said bottom plate (111) (See annotated fig 24a above, inner surrounding wall), said top surface (115) and said inner surrounding wall (114) cooperatively defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove); 
a biosensor (2) that is mounted to said base (1) and that includes 
a mounting seat (21) mounted to said mounting groove (113) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21) and adapted to be partially inserted underneath the skin surface of the host in an inserting direction (D4) (Paragraph [0020], “In one embodiment, the inserter assembly is a single action inserter assembly adapted to substantially simultaneously using a single action perform the steps of (1 ) implanting the sensor subcutaneously into the patient”) for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300 is removably attachable to sensor housing 206”)
that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Fig. 24, mounting seat, #270a and #244 combined, is between transmitter #300’ and housing #206’) and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’).
Peterson does not disclose in the inserting direction (D4), 
a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway, said sealing members including 
a first sealing member (42) clamped between said mounting seat (21) of said biosensor (2) and said bottom portion (31) of said transmitter (3) for sealing a first liquid leakage pathway (a), and 
a second sealing member (41) clamped between said inner surrounding wall (114) of said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b).
However, Walter discloses in the inserting direction (D4) (Paragraph [0022], “The term “single-use” may generally refer to a property of an arbitrary element of being configured to be applied only for one time. Thus, after detecting the at least one analyte in the body fluid, the user may remove the electronics units from the body tissue, dispose the electronics unit and may utilize a further, new medical device comprising a further, new electronics unit for another detection of the analyte in the body fluid” & Would have to be removed in the inserting direction base on how it sits in the electronics compartment #116 in Fig. 1A), 
a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway (Paragraph [0045], “The electronics compartment and the sensor compartment may be connected to each other via at least one sealed opening. The term “sealed” may generally refer to a property of an arbitrary element of being completely or at least to a large extend isolated from a surrounding environment. The sealed opening may comprise at least one sealing element”, “For sealing at least one liquid leakage pathway” is interpreted as intended use), said sealing members including 
a first sealing member (42) clamped between said mounting seat (21) of said biosensor (2) and said bottom portion (31) of said transmitter (3) for sealing a first liquid leakage pathway (a) (Paragraph [0045], “The electronics compartment and the sensor compartment may be connected to each other via at least one sealed opening. The term “sealed” may generally refer to a property of an arbitrary element of being completely or at least to a large extend isolated from a surrounding environment. The sealed opening may comprise at least one sealing element. The term “sealing element” may generally refer to an arbitrary element which is configured to cover one or more elements to be sealed off from environmental influences such as moisture. The sealing element may seal the sensor compartment from the electronics compartment” “For sealing a first liquid leakage pathway” is interpreted as intended use), and 
a second sealing member (41) clamped between said inner surrounding wall (114) of said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b) (Paragraph [0041], “The electronics compartment may be connected to the intermediate component. Specifically, the electronics compartment may at least partially surround the intermediate component”, the intermediate component seals the sensor compartment #120 from the electronics unit #118 which means it would in between the common wall #124 [mounting seat] and the electronics unit #118 [which contains the first groove] “For sealing a second liquid leakage pathway” is interpreted as intended use)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding in the inserting direction (D4), a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway, said sealing members including a first sealing member (42) clamped between said mounting seat (21) of said biosensor (2) and said bottom portion (31) of said transmitter (3) for sealing a first liquid leakage pathway (a), and a second sealing member (41) clamped between said inner surrounding wall (114) of said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.
An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.

Regarding claim 2, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 1. 
	Peterson further discloses wherein said mounting seat (21) of said biosensor (2) is complemented in structure with at least a part of said bottom portion (31) of said transmitter (3) (Figs. 24-24A, mounting seat, #270a and #244 combined, is coupled to transmitter #300’).

Regarding claim 3, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 2. 
	Peterson further discloses wherein: said bottom portion (31) of said transmitter (3) has a first groove (313) (See annotated Fig. 24a above, mounting groove) that cooperates with said base (1) (Fig. 24-24a) to define a mounting space (100) (Fig. 24a #238) for receiving said mounting seat (21) of said biosensor (2) therein (Fig. 24a #244 and #270a).
	Walter further discloses said first sealing member (42) of said sealing unit (4) is clamped between an outer surrounding surface (213) of said mounting seat (21) and a groove surrounding surface (315) of said first groove (313) (Fig. 1B, wall #112 that extends downward to be wall #124 separates the sensor compartment #120 from the electronics unit #118 and is placed between the lower part of handle 150 [outer surface of mounting seat] that creates the pathway for the cannula and the electronics unit #118 [which contains the first groove). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding said first sealing member (42) of said sealing unit (4) is clamped between an outer surrounding surface (213) of said mounting seat (21) and a groove surrounding surface (315) of said first groove (313). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.
	
Regarding claim 4, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 3. 
	Peterson further discloses wherein: said mounting seat (21) of said biosensor (2) is mounted to said mounting groove (113) of said base (1) (Fig. 24a), and is further received in said first groove (313) of said transmitter (3) alongside said inner surrounding wall (114) of said base (1) (Fig. 24a).
Walter further discloses said second sealing member (41) of said sealing unit (4) is clamped between an outer peripheral surface of said inner surrounding wall (114) of said base (1) and said groove surrounding surface (315) of said first groove (313) of said transmitter (3) (Paragraph [0041], “The electronics compartment may be connected to the intermediate component. Specifically, the electronics compartment may at least partially surround the intermediate component”, the intermediate component seals the sensor compartment #120 from the electronics unit #118 which means it would in between the common wall #124 [mounting seat] and the electronics unit #118 [which contains the first groove]).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding said second sealing member (41) of said sealing unit (4) is clamped between an outer peripheral surface of said inner surrounding wall (114) of said base (1) and said groove surrounding surface (315) of said first groove (313) of said transmitter (3). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

Regarding claim 5, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 4. 
	Walter further discloses wherein said sealing unit (4) further includes a sixth sealing member (49) that surrounds said inner surrounding wall (114) of said base (1), and that is clamped between said top surface (115) of said bottom plate (111) of said base (1) and said bottom portion (31) of said transmitter (3) for sealing the second liquid leakage pathway (b) (Fig. 2A intermediate component #168, “For sealing the second liquid leakage pathway” is interpreted as intended use).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding wherein said sealing unit (4) further includes a sixth sealing member (49) that surrounds said inner surrounding wall (114) of said base (1), and that is clamped between said top surface (115) of said bottom plate (111) of said base (1) and said bottom portion (31) of said transmitter (3) for sealing the second liquid leakage pathway (b). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

Regarding claim 6, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 3. 
	Peterson further discloses wherein: said mounting seat (21) of said biosensor (2) is mounted to said mounting groove (113) of said base (1) (Fig. 24a, mounting seat #244 and #270a is mounted to mounting groove, see annotated Fig. 24a, mounting groove), and is further received in said first groove (313) of said transmitter (3) alongside said inner surrounding wall (114) of said base (1) (Fig. 24).
Walter further discloses said first sealing member (42) of said sealing unit (4) abuts against an upper end of said inner surrounding wall (114) of said base (1) to simultaneously seal the first and second liquid leakage pathways (a, b) (sealing element #142, “to simultaneously seal the first and second liquid leakage pathways” is interpreted as intended use).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding said first sealing member (42) of said sealing unit (4) abuts against an upper end of said inner surrounding wall (114) of said base (1) to simultaneously seal the first and second liquid leakage pathways (a, b). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

Regarding claim 7, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 1. 
	Peterson further discloses wherein: said base (1) includes a bottom plate (111) (Fig. 24, “sensor housing” #206’) that is adapted to be mounted to the skin surface of the host (Paragraph [0020], housing attached to the patient”), and that is formed with a through hole (118) extending through top and bottom surfaces (115, 116) of said bottom plate (111) (Paragraph [0142], “single lumen tube 973 extend through a sensor opening 250”).
Walter further discloses said sealing unit (4) further includes a fifth sealing member (43) that is mounted to said base (1) for sealing said through hole (118) (septum #146); and 
said sensing member (22) of said biosensor (2) has a sensing section (222) that extends through said through hole (118) to be inserted into the host, said sensing member (22) extending through and tightly contacting said fifth sealing member (43) (Fig. 1B).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding said sealing unit (4) further includes a fifth sealing member (43) that is mounted to said base (1) for sealing said through hole (118); and said sensing member (22) of said biosensor (2) has a sensing section (222) that extends through said through hole (118) to be inserted into the host, said sensing member (22) extending through and tightly contacting said fifth sealing member (43)
The advantage of the fifth sealing member so to prevent blood from leaking out of the system after collection takes place.

Regarding claim 8, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 1. 
	Peterson further discloses wherein: said base (1) includes a bottom plate (111) (Fig. 24, “sensor housing” #206’) that is adapted to be mounted to the skin surface of the host (Paragraph [0020], “housing attached to the patient”), and an adhesive pad (16) that is mounted to a bottom surface (116) of said bottom plate (111) (Paragraph [0183], “adhesive pad 600 configured for use with sensor housing 206’ ”) and that has a pad hole (161) for said sensing member (22) to partially extend therethrough (Fig. 23 shows adhesive pad #600 between the housing #206’ and the patient and “secures sensor housing to the patient upon deployment of the continuous monitoring system” (Paragraph [0141]), in order for the sensor to go through the patient’s skin, there must be a hole in the adhesive pad, thus the prior art teaches the claimed language), and a waterproof portion (162) surrounding said pad hole (161) (Paragraph [0141], the pad #600 “secures sensor housing to the patient upon deployment of the continuous monitoring system.” To ensure the sensor adheres to the skin, the pad would have to have a waterproof portion surrounding the hold Thus the prior art teaches the claimed language).

Regarding claim 9, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 1. 
Peterson further discloses wherein: said mounting seat (21) (Fig. 24a 244 and 270a) is formed with a fitting hole (214) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that extends through top and bottom surfaces (212, 211) (Fig. 24A) of said mounting seat (21), that is for said sensing member (22) to partially extend therethrough and that is adapted for an insertion tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said sealing unit (4) further includes an urging module (47) (sealing unit #412) that seals a top portion (214a) of said fitting hole (214) for sealing an implantation path (c) (Fig. 24a sealing unit #412 seals the top of implantation path, “For sealing an implantation path” is interpreted as intended use).

Regarding claim 10, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 1. 
	Walter further discloses a desiccant (5) that is mounted in a mounting space (100) cooperatively defined by said bottom portion (31) of said transmitter (3) and said base (1) when they are coupled to each other (Paragraph [0049], “The handle may comprise at least one hygroscopic material, preferably at least one desiccant, more preferably activated carbon”, the first handle #154, base, and electronics unit meet at point #130/#172/#174, Thus the handle with the desiccant would be mounted in the mounting space defined by the transmitter and the base).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding a desiccant (5) that is mounted in a mounting space (100) cooperatively defined by said bottom portion (31) of said transmitter (3) and said base (1) when they are coupled to each other. The advantage of the desiccant is that it absorbs moisture.

	Regarding claim 11, Peterson discloses a physiological signal monitoring device comprising: 
a base (1) (Fig. #24, sensor housing #206’) that includes a bottom plate (111) (attachment pad #600) adapted to be mounted to a skin surface of a host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”), and an inner surrounding wall (114) protruding from a top surface (115) of said bottom plate (111) (Fig. #24, sensor housing #206’) that includes a bottom plate (111) (attachment pad #600) adapted to be mounted to a skin surface of a host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”), and an inner surrounding wall (114) See annotated fig 24a above, inner surrounding wall), said top surface (115) and said inner surrounding wall (114) cooperatively defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove); 
a biosensor (2) that includes 
a mounting seat (21) mounted to said mounting groove (113) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’) and having an outer surrounding surface (213) (Fig. 24a, outer surrounding surface), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21) and adapted to be partially inserted underneath the skin surface of the host in an inserting direction (D4) (Paragraph [0020], “In one embodiment, the inserter assembly is a single action inserter assembly adapted to substantially simultaneously using a single action perform the steps of (1 ) implanting the sensor subcutaneously into the patient”) for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300 is removably attachable to sensor housing 206”).
that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Fig. 24, mounting seat, #270a and #244 combined, is between transmitter #300’ and housing #206’) and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’).
a third sealing member (48) clamped between an inner peripheral surface of said inner surrounding wall (114) (inner surrounding wall) of said base (1) and said outer surrounding surface (213) (Fig. 24a #252)  of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 24a, #251, “For sealing a first liquid leakage pathway” is interpreted as intended use).  
Peterson does not disclose in the inserting direction (D4),
a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway, said sealing members including 
a second sealing member (41) clamped between said inner surrounding wall (114) of said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b).
However, Walter discloses in the inserting direction (D4) (Paragraph [0022], “The term “single-use” may generally refer to a property of an arbitrary element of being configured to be applied only for one time. Thus, after detecting the at least one analyte in the body fluid, the user may remove the electronics units from the body tissue, dispose the electronics unit and may utilize a further, new medical device comprising a further, new electronics unit for another detection of the analyte in the body fluid” & Would have to be removed in the inserting direction base on how it sits in the electronics compartment #116 in Fig. 1A), 
a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway (Paragraph [0045], “The electronics compartment and the sensor compartment may be connected to each other via at least one sealed opening. The term “sealed” may generally refer to a property of an arbitrary element of being completely or at least to a large extend isolated from a surrounding environment. The sealed opening may comprise at least one sealing element”), said sealing members including 
a second sealing member (41) clamped between said inner surrounding wall (114) of said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b) (Paragraph [0041], “The electronics compartment may be connected to the intermediate component. Specifically, the electronics compartment may at least partially surround the intermediate component”, the intermediate component seals the sensor compartment #120 from the electronics unit #118 which means it would in between the common wall #124 [mounting seat] and the electronics unit #118 [which contains the first groove], “For sealing a second liquid leakage pathway” is interpreted as intended use).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding in the inserting direction (D4), a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway, said sealing members including a second sealing member (41) clamped between said inner surrounding wall (114) of said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

	Regarding claim 12, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 11.
	Peterson further discloses wherein: said bottom portion (31) of said transmitter (3) has a first groove (313) (See annotated Fig. 24a above, mounting groove)  that receives said inner surrounding wall (114) (See annotated Fig. 24a above, inner surrounding wall) of said base (1) and said mounting seat (21) (Fig. 24a #244 and #270a) of said biosensor (2) therein.
Walter further discloses said second sealing member (41) of said sealing unit (4) is clamped between an outer peripheral surface of said inner surrounding wall (114) of said base (1) and a groove surrounding surface (315) of said first groove (313) of said transmitter (3) (Paragraph [0041], “The electronics compartment may be connected to the intermediate component. Specifically, the electronics compartment may at least partially surround the intermediate component”, the intermediate component seals the sensor compartment #120 from the electronics unit #118 which means it would in between the common wall #124 [mounting seat] and the electronics unit #118 [which contains the first groove]).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding said second sealing member (41) of said sealing unit (4) is clamped between an outer peripheral surface of said inner surrounding wall (114) of said base (1) and a groove surrounding surface (315) of said first groove (313) of said transmitter (3). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

	Regarding claim 13, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 11.
Peterson further discloses wherein: said mounting seat (21) (Fig. 24a 244 and 270a) is formed with a fitting hole (214) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that extends through top and bottom surfaces (212, 211) (Fig. 24A) of said mounting seat (21), that is for said sensing member (22) to partially extend therethrough and that is adapted for an insertion tool (9) to extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said sealing unit (4) further includes a urging module (47) (Fig. 24a) that seals a top portion (214a) of said fitting hole (214) for sealing an implantation path (c) (Fig. 24a sealing unit #412 seals the tope of implantation path, “For sealing an implantation path” is interpreted as intended use).

	Regarding claim 14, Peterson discloses a physiological signal monitoring device comprising: 
a base (1) (Fig. #24, sensor housing #206’) that includes a bottom plate (111) (attachment pad #600) adapted to be mounted to a skin surface of a host (Paragraph [0159], “Attachment pad 600 secures sensor housing 206" to the patient upon deployment of the continuous monitoring system”), and an inner surrounding wall (114) protruding from a top surface (115) of said bottom plate (111) (See annotated fig 24a above, inner surrounding wall), said top surface (115) and said inner surrounding wall (114) cooperatively defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove); 
a biosensor (2) that includes 
a mounting seat (21) mounted to said mounting groove (113) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’) and having an outer surrounding surface (213) (Fig. 24a, outer surrounding surface), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21) and adapted to be partially inserted underneath the skin surface of the host in an inserting direction (D4) (Paragraph [0020], “In one embodiment, the inserter assembly is a single action inserter assembly adapted to substantially simultaneously using a single action perform the steps of (1 ) implanting the sensor subcutaneously into the patient”) for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300 is removably attachable to sensor housing 206”)
that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Fig. 24, mounting seat, #270a and #244 combined, is between transmitter #300’ and housing #206’) and to allow said sensing member (22) to be coupled to said transmitter (Paragraph [0138], sensor #120 is coupled to electronic module #300’);
a third sealing member (48) clamped between an inner peripheral surface of said inner surrounding wall (114) (inner surrounding wall) of said base (1) and said outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (21) for sealing the first liquid leakage pathway (a) (Fig. 24a, #251, “For sealing the first liquid leakage pathway” is interpreted as intended use) alongside said first sealing member (42).  
	Peterson does not disclose in the inserting direction,  6 157267655.1Application No.: 16/944,783 Attorney Docket No.: 131057-8003.US01 
a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway, said sealing members including
a first sealing member (42) clamped between said mounting seat (21) of said biosensor (2) and said bottom portion (31) of said transmitter (3) for sealing a first liquid leakage pathway (a).
However, Walter discloses in the inserting direction (Paragraph [0022], “The term “single-use” may generally refer to a property of an arbitrary element of being configured to be applied only for one time. Thus, after detecting the at least one analyte in the body fluid, the user may remove the electronics units from the body tissue, dispose the electronics unit and may utilize a further, new medical device comprising a further, new electronics unit for another detection of the analyte in the body fluid” & Would have to be removed in the inserting direction base on how it sits in the electronics compartment #116 in Fig. 1A),  6 157267655.1Application No.: 16/944,783 Attorney Docket No.: 131057-8003.US01 
a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway (Paragraph [0045], “The electronics compartment and the sensor compartment may be connected to each other via at least one sealed opening. The term “sealed” may generally refer to a property of an arbitrary element of being completely or at least to a large extend isolated from a surrounding environment. The sealed opening may comprise at least one sealing element”), said sealing members including
a first sealing member (42) clamped between said mounting seat (21) of said biosensor (2) and said bottom portion (31) of said transmitter (3) for sealing a first liquid leakage pathway (a) (Paragraph [0045], “The electronics compartment and the sensor compartment may be connected to each other via at least one sealed opening. The term “sealed” may generally refer to a property of an arbitrary element of being completely or at least to a large extend isolated from a surrounding environment. The sealed opening may comprise at least one sealing element. The term “sealing element” may generally refer to an arbitrary element which is configured to cover one or more elements to be sealed off from environmental influences such as moisture. The sealing element may seal the sensor compartment from the electronics compartment”, “For sealing a first liquid leakage pathway” is interpreted as intended use).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding in the inserting direction, a sealing unit (4) that includes a plurality of sealing members for sealing at least one liquid leakage pathway, said sealing members including a first sealing member (42) clamped between said mounting seat (21) of said biosensor (2) and said bottom portion (31) of said transmitter (3) for sealing a first liquid leakage pathway (a). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.


	Regarding claim 15, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 14.
	Peterson further discloses wherein: said bottom portion (31) of said transmitter (3) has a first groove (313) See annotated Fig. 24a above, mounting groove)  that receives said inner surrounding wall (114) (See annotated Fig. 24a above, inner surrounding wall) of said base (1) and said mounting seat (21) (Fig. 24a #244 and #270a) of said biosensor (2) therein.
Walter further discloses said first sealing member (42) of said sealing unit (4) is clamped between said outer surrounding surface (213) of said mounting seat (21) and a groove surrounding surface (315) of said first groove (313) (Fig. 1B, wall #112 that extends downward to be wall #124 separates the sensor compartment #120 from the electronics unit #118 and is placed between the lower part of handle 150 [outer surface of mounting seat] that creates the pathway for the cannula and the electronics unit #118 [which contains the first groove).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding said first sealing member (42) of said sealing unit (4) is clamped between said outer surrounding surface (213) of said mounting seat (21) and a groove surrounding surface (315) of said first groove (313). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

	Regarding claim 16, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 14.
Peterson further discloses wherein: said mounting seat (21) (Fig. 24a 244 and 270a) is formed with a fitting hole (214) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that extends through top and bottom surfaces (212, 211) (Fig. 24A) of said mounting seat (21), that is for said sensing member (22) to partially extend therethrough and that is adapted for an insertion tool (9) to extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said sealing unit (4) further includes an urging module (47) (Fig. 24a) that seals a top portion (214a) of said fitting hole (214) for sealing an implantation path (c) (Fig. 24a sealing unit #412 seals the tope of implantation path, “For sealing an implantation path” is interpreted as intended use).
	
	Regarding claim 17, the combination of Peterson and Walter discloses the physiological signal monitoring device as claimed in claim 14.
	Walter further discloses wherein said first sealing member (42) of said sealing unit (4) abuts against an upper end of said inner surrounding wall (114) of said base (1) (sealing element #142).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to incorporate the teachings of Walter by adding wherein said first sealing member (42) of said sealing unit (4) abuts against an upper end of said inner surrounding wall (114) of said base (1). The advantage of the plurality of sealing members is to prevent moisture from entering the electronics compartment.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered.
Applicant argues on page 8 that, as amended, Peterson does not teach the amended features of claim 1 (specifically the first and second sealing members). Examiner agrees and the original 103 rejection has been withdrawn. However, amended claim 1 has been rejected under 103 over Peterson in view of Walter as discussed above. Walter discloses at least one sealing element in between the electronics compartment and the sensor compartment to prevent moisture which would seal the liquid leakage pathway.
Applicant argues on page 9 that Peterson does not disclose the claim element “plurality of sealing members to seal one liquid leakage pathway.” Examiner agrees and the original 103 rejection has been withdrawn. However, amended claim 1 has been rejected under 103 over Peterson in view of Walter as discussed above. Walter discloses at least one sealing element in between the electronics compartment and the sensor compartment to prevent moisture which would seal the liquid leakage pathway.
Applicant argues on pages 11-12 that Peterson does not teach or suggest the first or second sealing member. Examiner agrees and the original 103 rejection has been withdrawn. However, amended claim 1 has been rejected under 103 over Peterson in view of Walter as discussed above. Walter discloses at least one sealing element in between the electronics compartment and the sensor compartment to prevent moisture which would seal the liquid leakage pathway. Walter also discloses a second sealing member (intermediate component) that seals the sensor compartment #120 from the electronics unit #118.
Applicant argues on page 12 that “the sealing member being clamped between the base and transmitter is not a design choice. Examiner has withdrawn this statement from the rejection. However, Walter does have a sealing element placed between the base and electronics unit (intermediate component #168).
Applicant argues on page 13 that “Peterson does not teach or suggest the third sealing member”. Examiner respectfully disagrees. Peterson discloses in Paragraph [0142], “Grommet 251 is swaged down by the compression of the elastic material of deployment guide 244 and sensor carrier 270a, thus forming a compression tight seal between sensor opening 250 and sensor housing 206'.” Grommet #251 seals the sensor opening #250 which prevent blood from entering the rest of the device.
Applicant argues on page 13 that dependent claims 2-10, 12-13, and 15-17 depend from allowable claims and are therefore patentable. Examiner respectfully disagrees. As the independent claims are rejected above, the dependent claims are also rejected by virtue of their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US11207006 is relevant as it discloses a sensing system implanted into the skin (Paragraph 4), and adhesive layer used to attach the device to the patient (Paragraph 33), collects analyte data while implanted (Paragraph 33), a desiccant body #612, and O-ring sealing elements to avoid fluid intrusion (Paragraph 97).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791